Case 1:21-cr-00386-TNM Document 20 Filed 06/21/21 Page 1 of 11
Let it he t, le J

Created By; Pauline Bauer - Executor, a Living Soul, A Woman.
Created For: PAULINE BAUER - VESSEL -

Zrp Faeusuly-
6(zl/z2ez|

D-U-N-S® number for UNITED STATES: Redacted and on file for future reference.
D-U-N-S® number for DISTRICT OF COLUMBIA: Redacted and on file for future reference.

D-U-N-S® number for DISTRICT OF COLUMBIA CIRCUIT: Redacted and on file for future reference.
Engaged in Commerce as: U.S. District Court
333 Constitution Ave NW
Washington, District of Columbia 20001-2802
202 354-3000

Department of fiscal services/US Treasury/IRS .
Any/all private for profit defacto Federal/Municipal Subsidiary corporations.
All Venues operating under “color of law" being involved or effecting this case(s) known or unknown
now or in the future.

COLOR OF LAW AGENCY So Named,
DISTRICT OF COLUMBIA
d.b.a.
U.S. District Court
A De facto Private Shareholder owned Bankrupt Foreign
for profit governmental services Corporation Listed as 3RD CIRCUIT on Dun and Bradstreet
Acting as Executor De San Tort

UNITED STATES
d.b.a.
USA
A De facto Private Shareholder owned Bankrupt Foreign for profit
governmental services Corporation Listed as UNITED STATES on Dunn and Bradstreet
Correction: Our Government is a Republic Properly styled "The United States of America”

VS.
PAULINE BAUER - VESSEL

NOW COMES Pauline Bauer
compos mentis
By Special Divine Appearance Pauline Bauer,
One of we the people, Petitioner, Attorney in-Fact
Sui Juris, Jus Soli, a living soul, created by God, a self-governed individual,
the woman being involuntarily held as surety, an ambassador of Christ,
taking dominion over Juris[diction] of the Land and Water.
Land, Air, Water - this is LAW

NOTICE TO: THE ABOVE DE FACTO GOVERNMENTAL SERVICES CORPORATE AGENCIES
Notice to agent is notice to principal, notice to principal is notice.

Page 1 of 37
Case 1:21-cr-00386-TNM Document 20 Filed 06/21/21 Page 2 of 11

Court Case File Nos.
21-54
and/or
1:21-cr-00386-TNM
and/or
1:21-mj-00057-RAL
and/or
1:21-mj-00435-GMH

NOTICE OF SPECIAL DIVINE APPEARANCE, STATUS, STANDING, DOMINION
To be Treated as a Certified/Sworn Affidavit In Writing in a
Constitutional Court of Record

NOW COMES: Pauline Bauer, Competent compos mentis, Sui Juris, as Principle, as
Fiduciary, as Trustee, an Adult Woman, a Living Soul, a Creation of God, an Ambassador
of God, One of “We the People” a Creator of Government, Patent of Nativity recorded
upon the Land, my status is well defined in Genesis 1:26-28, & 2:7, Job 32:21-22,
Deuteronomy 1:17, Proverbs 28:21, Mathew 22:16, Galatians 2:6, in the Maccabees in
Ecclesiastics 4:22, 4:27, 10:5, 35:13. It is in any case a sin unto God to accept the PERSON.
Walking as a Free People as defined in the Book of John chapter 8, verse 36.

Public LAW 97-280.

Therefore, it is absolutely against my beliefs to accept the label of PERSON.

Therefore, there shall not be any presumption of my status, as it is my gift from God and

my un-a-lien-able right of self-determination,

Therefore, this document in its entirety, a Living Testimony in form of an Affidavit; a
Declaration of my Rights, Status, Standing and Jurisdiction; a Notice of Discovery of
Fraud and impropriety; An Abatement; a Demand for Remedy.

| hereby stand as a belligerent claimant upon these rights as required.

Page 2 of 37
Case 1:21-cr-00386-TNM Document 20 Filed 06/21/21 Page 3 of 11

|, Pauline Bauer do hereby pray unto God for relief and Honorably command the administrator
as public servant of "We the people” to read this thoroughly, completely and with
comprehension, for this document is of a very serious nature and is not frivolous.

Upon the Honor of The Constitutional Court of Record, be it a fact before the Court, and hereby
agreed to, there will be no presumptions or assumptions, no tacit agreements, no waiver of

rights, no subversion of rights, no hearsay, no lawyering or attornment from the bench.

Pauline Bauer, with Faith in the Honor of the Court, that Truth, Fact, and Fair Justice under God's
LAW, be in the heart, mind and spirit of the Living Soul presiding on the matters at hand.

As to syllogism, all 12 presumptions shall be a Fact before the Court as rebutted by Pauline
Bauer and refutare.
All shall be considered rebutted
Canon 3228

1. The Presumption of Public Record
2. The Presumption of Public Service
3. The Presumption of Public Oath
4. The Presumption of Immunity
5. The Presumption of Summons
6, The Presumption of Custody
7. The Presumption of corporate Court of Guardians
8. The Presumption of Court of Trustees
9, The Presumption of Government acting in two roles as Executor and Beneficiaries
10. The Presumption of Executor De Son Tort
11. The Presumption of Incompetence
12. The Presumption of Guilt

Page 3 of 37
Case 1:21-cr-00386-TNM Document 20 Filed 06/21/21 Page 4 of 11

|, Pauline Bauer a Living Soul, being fully aware of my CQV, PCT and several attached CUSIP
numbers, hereby request as a friend of the Court, a review to be performed by the Honorable
Living Soul presiding on the aforementioned Case Nos, the following U.S. Codes:

Counterfeit Securities-- Pursuant to Title 18 USC § 4, of the commission of crimes cognizable
by a court of the United States under Title 18 USC § 513 to wit: “513(a) Whoever makes.. utters
or possesses a counterfeited security of a State or political subdivision thereof or of an
organization with intent to deceive another person, organization, or government, shall be fined
not more than $250,000.00 or imprisoned not more than ten years, or both.

See also Sections 23 11 , 23 14, and 2320 for additional fines and sanctions. Among the
securities defined at 18 USC § 2311 is included “evidence of indebtedness” which, in a broad
sense, may mean anything that is due and owing which would include a duty, obligation or

right of action.

"We the People’ \ay down the law and when our public servants step outside of the law in

which "We the People’ \aid down, then they are committing a violation of Emolument.

Therefore, in order to make a determination, |, Pauline Bauer mandate that at least these three

questions shall be asked and answered and by the presiding Judge/Magistrate, these
questions are...

1. Are you claiming to derive your authority from your Oath of office, and (any/all) other
requirements required (by the state or federal government/s) that you must have to hold your
honorable position, and are those requirements complete and up to date?

As discovery, May | have written conformation that all requirements have been met on or prior

to this date with copies thereof.

2. Are you claiming to derive your authority over me from the doctrine of PARENS PATRIAE,
where the STATE is the Parent?

3. Are you claiming to derive your authority over me from STATE OF PENNSYLVANIA or
UNITED STATES, UNITED STATES OF AMERICA, statute(s), code(s), ordinance(s), By-Law(s) of a
corporation? As a matter of discovery, please list the authority(s) by which this Court seeks to

exerciser dominion over Pauline Bauer, a living soul, a woman.

Page 4 of 37
Case 1:21-cr-00386-TNM Document 20 Filed 06/21/21 Page 5 of 11

Therefore, If any of the three (3) answers are yes, the Courts Authority and Claim of

Jurisdiction, and Dominion is hereby openly and publicly challenged..

Therefore, as discovery, authorize risk management to provide me, Pauline Bauer with all
malpractice / malfeasance insurance policies and bonding informations so I, Pauline may,

if need be, make a proper future tort claim.

Therefore, bring forth the superior trusts, titles, and contracts
or; dismiss the aforementioned Case Nos. with extreme prejudice and by admission of

mutual mistake all shall be made whole and forgiveness granted by our Creator.

Therefore, |, Pauline Bauer mandate the return of all “private properties” to me

immediately.

CITATIONS

"Silence can only be equated with fraud when there is a legal or moral duty to speak, or
when an inquiry left unanswered would be intentionally misleading. ... We cannot
condone this shocking conduct. .. . If this is the case we hope our message is clear.
This sort of deception will not be tolerated and if this is routine it should be corrected
immediately.”

U.S. v. Tweel, 550 F2d 297, 299-300

The individual Rights guaranteed by our Constitution can be compromised or ignored by
our government if "We the People" fail to defend them.
United States v. Johnson, 76 F. Supp. 538, 539 (D. Pa. 1947)

"(Wjhen law enforcement agents seize property pursuant to warrant, due process
requires them to take reasonable steps to give notice that the property has been taken
so the owner can pursue available remedies for its return.”

West Covina v. Perkins, 525 U.S. 234, 240 (1999)

Page 5 of 37
Case 1:21-cr-00386-TNM Document 20 Filed 06/21/21 Page 6 of 11

Federal District Court Judge James Alger Fee ruled that...

"The privilege against self-incrimination is neither accorded to the passive, resistant, nor to
the person who is ignorant of his rights, nor to one indifferent thereto. It is a FIGHTING
clause. Its benefits can be retained only by sustained COMBAT. It cannot be claimed by
attorney or solicitor. It is valid only when insisted upon by a BELLIGERENT claimant
[in-person].” McAlister vs. Henkel, 201 U.S. 90, 26 S.Ct. 385, 50 L. Ed. 671;
Commonwealth vs. Shaw, 4 Cush. 594, 50 Am.Dec. 813;

Orum vs. State, 38 Ohio App. 171, 175 N.E. 876,

The one who is persuaded by honeyed words or moral suasion to testify or produce
documents rather than make a last ditch stand, simply loses the protection. ... He must
refuse to answer or produce, and test the matter in contempt proceedings, or by habeas

corpus.” [Emphasis added]

U. S. Supreme Court case:

“The individual may stand upon his [her] Constitutional Rights as a citizen. He [ she] is
entitled to carry on his [her] private business in his [her] own way. His [her] power to contract
is unlimited. He [she] owes no such duty [to submit his books and papers for an examination]
to the STATE, His [her] Rights are such as existed by the law of the land [Common Law] long
antecedent to the organization of the STATE, and can only be taken from him [her] by due
process of law, and in accordance with the Constitution. Among his [her] Rights are a refusal
to incriminate himself [herself], and the immunity of himself [herself] and his [her] property
from arrest or seizure except under a warrant of the law. He [she] owes nothing to the public
so long as he [she] does not trespass upon their Rights.” [Emphasis added]

Hale v. Henkel, 201 U. S. 43 at 47 (1905)

Page 6 of 37
Case 1:21-cr-00386-TNM Document 20 Filed 06/21/21 Page 7 of 11

"Having thus avowed my disapprobation of the purposes, for which the terms, State and
sovereign, are frequently used, and of the object, to which the application of the last of
them is almost universally made; it is now proper that | should disclose the meaning, which
| assign to both, and the application, [2 U.S. 419, 455] which | make of the latter. In doing
this, | shall have occasion incidentally to evince, how true it is, that States and Governments
were made for [and BY] man; and, at the same time, how true it is, that his creatures and
servants have first deceived, next vilified, and, at last, oppressed their master and maker." -
Justice Wilson

Chisholm v. Georgia, 2 Dall. (2 U.S.) 419, 1 L.Ed 440, 455 (1793)

"_. in common usage, the term "person" does not include the Sovereign [people], statutes
employing the word person are ordinarily construed to exclude the Sovereign [people]."
Wilson v. Omaha Tribe, 442 U. S. 653, 667 (1979)

quoting United States v. Cooper Corp., 312 U.S. 600, 604 (1941)

"In its most fundamental or strict sense, ‘jurisdiction’ means an entire absence of power to hear or
determine the case, an absence of authority over the subject matter or the parties, but the term
may also refer to the situation where a court that has jurisdiction over the subject matter has no
power to act except in a particular manner, or to give certain kinds of relief, or to act without the
occurrence of certain procedural prerequisites; action ‘in excess of jurisdiction’ by a court that has
jurisdiction in a fundamental sense is not void, but only voidable." People v. Burnett, 83
Cal.Rptr.2d 629, 71 Cal.App 151 (1999)

Page 7 of 37
Case 1:21-cr-00386-TNM Document 20 Filed 06/21/21 Page 8 of 11

Maxims of Law

"Consensus facit legem”
Consent makes the law. A contract is a law between the parties, which can acquire

force only by consent of the parties.

"Qui tacet consentire videtur".

A party who is silent appears to consent. (tacit agreement by the silent party)

"Non videntur qui errant consentire".

One who errs is not considered as consenting.

“Disparata non debent jungi”.
Unequal things (Corporation to Living Soul or Living Soul to Corporation) ought not to

be joined.
"Ei incumbit probatio qui dicit, non qui negat".
The burden of the proof lies upon one who affirms, not one who denies.

"Incerta pro nullis habentur”.

Things uncertain are considered as nothing. (no meeting of the minds)

“Falsus in uno, falsus in omnibus".
False in one thing, false in everything. (Fraud vitiates everything and there is no statute
of limitation)

"“Quaelibet jurisdictio cancellos suos habet".
Every jurisdiction has its boundaries. (Three Juris; Land, Air & Water)

2365. "Statutum affirmativum non derogate communi legi” .
JENK. CENT. 24. -An affirmative statute does not take from the common law.

2213. "Reservatio ut et protestatio non tacit jus, sed tuetur".
TRAY.542 -Reservation and protest do not create a right, but protect a right.

2261 . "Beientii’ et volunti non fit injuria”.

BRACT 20 -A wrong is not done to one who knows and wills [invites] it.

Page 8 of 37
Case 1:21-cr-00386-TNM Document 20 Filed 06/21/21 Page 9 of 11

!, Pauline Bauer, a Living Soul, am, Accepting the Constitutional Oath of the presiding
Magistrate as Their (THEIR) superior Oath, calling for a Constitutional Court of Record, and not
accepting Their (THEIR) oath to the Bar Guild which |, Pauline Bauer, hereby voice my rebuttal.
(Foreign, per 1947 BAR Treaty)

1, Pauline Bauer, a People, a Living Soul, having been created by my Father and Mother under
the gift of my Eternal Soul from my God, claim all protections under The Holy Bible “THE

WORD OF GOD’ and referenced by Public LAW 97-280; 96 Stat. 1211- Oct 4. 1982.

Notice; Exhibit 1: Search Warrant, dated May 17, 2021.

Contains multiple errors. Missing proper animus Documentation and Inventory of seized
Property. Property to be searched is not described in Metes and Bounds. Postal Zip Codes are
a fictional overlay from a Bankrupt Corporation.

Notice; Exhibit 2: Criminal Complaint, dated May 18, 2021.

Contains Hearsay, Presumptions and Exculpatory statements. Conflicting date and Case
Number with Search Warrant.

NOTICE

This document is not intended to threaten, harass, intimidate, offend, conspire, blackmail,
coerce, cause consternation, alarm, contempt or distress or impede any public duties. It is
presented with honorable and peaceful intentions. Any affirmation contrary to the verified
statement of facts will comprise your stipulations to committing a fraud upon the court.

The instant matter is definitively a matter dealing with an infant/minor/ward of the court, unless
the court will state with specificity and without ambiguity that the presenter, the real party in
interest has attained the age of majority upon their 18th birthday and is construed, recognized,
present not as an administrative civil adult, but as a Woman, capable of managing and
handling her own affairs.

Page 9 of 37
 

Case 1:21-cr-00386-TNM Document 20 Filed 06/21/21 Page 10 of 11

1, Pauline Bauer, a Living Soul, declare under the LAW of the United States of America
that foregoing document and statements herein are true and correct to the best of
my knowledge and ability to express.

Executed on this TA Day of 2021.

 

7 a

a OS
Pauline Bauer a Living Soul
The Living Embodiment of God's Creation

Red Ink autograph and thumb print (seal)

Page 10 of 37
Case 1:21-cr-00386-TNM Document 20 Filed 06/21/21 Page 11 of 11

IN WITNESS WHE REOF,
fa ALLA line y [Sasser ! , as Trustee, has

caused its Autograph as witnessed below.

Date: pat th day of , Jun , in the year of our Lord Two Thousand Twenty-One
Pauling, Poneo of Bauer, As irinaipe Sui Juris, Jus. soli
By: “yee Kop : Sew

 

f p a

STATE OF PENNSYLVANIA — COUNTY OF Fray) Kl r
as Notary and Jurat Certificate On OG aay of Sune ,20 a)

And Pennsylvania __ state, by oun kin County as Notary Public personally
appeared with satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
she/they executed the same in her/their authorized capacity(ies), and that by
her/their Autograph on the instrument, executed the instrument. | certify under
PENALTY OF PERJURY under the laws of the State of Pennsylvania that
the foregoing paragraph is true andcorrect.

before me,

Witness my hand and official seal.

pot 5 Vindall Signature, and (SEAL) Commonweatth of Pennsylvania

 

| Notarial Seal

LOWE KENDALL = Notary Publ
Aiceay Public, who proved to me on the basis of WASHINGTON TWP, FRANKLIN COUNTY
My Commission Expires Aug 19, 2021

 

 

 

\
f~ 7
an

Li Hane Js by “hittin
CAPACITY CLAIMED BY Autograph

 

as a Living Soul, Sui Juris, Jus Soli

Page 11 of 37
